Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 are pending in this applications. Claims 1, 17, 18 are currently amended. Claims 2-16, 19 were previously presented. Claim 20 is cancelled. Claim 21 is new.

Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 6 of Remarks (filed 02/16/2022) applicant argues 
In rejecting the claims, it is stated that Farag discloses the claimed "circuit breaker" as contacts 103 shown in Fig. 1. However, contacts, such as shown in Fig. 1, are not a circuit breaker as that term is known and used by those of skill in the art or as used in Farag. According to Farag, circuit breakers are disclosed at Fig. 20 as circuit breakers 2000, 2002 and 2006.
Column 6 lines 28-33 of prior art Farag (US5448442A) recites “circuit opening and closing mechanism, such as a contactor 130 comprising contacts 103 and an actuating coil 104” clearly indicates a conventional circuit breaker. However, a new prior art is used to show the contactor 130 can be a MCCB or an ACB as seen in prior art Matsko (US 5926355 A) fig.1 
On page 7 of Remarks (filed 02/16/2022) applicant argues
That is, Farag teaches a power supply circuit isolated from the motor circuit (i.e., the protected circuit). Thus, Farag does not only fail to teach newly recited features of the claims, but by providing a power supply isolated from the motor circuit the reference also does not encounter the very problem that is to be solved by the present invention.
In column 13 lines 34-36 of prior art Farag (US5448442A) recites “control power transformer, not shown in FIG. 3, supplies the power supply circuit with 12VAC isolated from the motor circuit … overvoltage protection to the power supply circuit”. Applicant appears to have misunderstood the word isolation. The current power transformer has a secondary side, that supplies 12V AC. The conventional understanding is that the secondary side of control power transformer, does not supply primary side voltage as is; Instead, the secondary side supplies a voltage that is different from the primary side. Also, the primary side of control power transformer is conventionally connected to a power supply line of the load. This is apparent from the last part of citation quoted above (overvoltage protection to the power supply circuit). However, Farag does not mention control power transformer (which is equivalent to applicant’s energy converter) is connected to power supply of the load/motor, explicitly. Hence, a new prior art Matsko (US 5926355 A) is relied upon to teach a primary side of the energy converter being connected to the electrical circuit, as seen in fig.1 current transformer 20. Farag already teaches “that is to be protected by interrupting the current in an event of at least one of current and current-time period limit values being exceeded” as seen in 
On page 8 of Remarks (filed 02/16/2022) applicant argues 
Accordingly, Farag does not teach to configure a choke to reduce the apparent power of the energy converter as recited in the amended clams
In column 13 lines 34-36 of prior art Farag (US5448442A) recites “Chokes Z1-4 … provide noise filtering and overvoltage protection to the power supply circuit”.
Heating of transformer as indicated in specification paragraph [0033] of current application, is an undesirable effect or noise. Prior art Farag indicates that choke compensates noise from the control power transformer (which is equivalent to energy converter or transformer as described in specification paragraph [0033] of current application). Hence, this argument is moot.
In summary, prior art Farag (US5448442A) teaches most of the claimed limitations in claim 1. Additionally a new prior art Matsko (US 5926355 A) is relied on to address the newly added amendments.
Applicant’s arguments, see Remarks pages 8-10, filed 02/16/2022, with respect to rejections of claims with prior at JP (JPS5975784U) have been fully considered and are persuasive.  The 102(a)(1) rejections with JP (JPS5975784U) of claims 1-4, 12-13, 16, 18 and 20 has been withdrawn. 

Claim Objections
Claim 1 is objected to because of the following informalities:  on line 3, “exceeded the circuit breaker” should be –exceeded, the circuit breaker--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Farag (US5448442A) and further in view of Matsko (US5926355A).
Regarding claim 1, Farag teaches a circuit breaker (i.e. contacts 103) (fig.1) (Column 6 lines 28-33, circuit opening and closing mechanism, such as a contactor 130 comprising contacts 103 and an actuating coil 104) for interrupting an electrical circuit (column 6 lines 31-32, circuit opening and closing mechanism) in an event of at least one of current (column 3 lines 22-32, sensing unacceptable current levels) and current-time period limit values being 
Farag does not teach the circuit breaker being a molded case circuit breaker or an air circuit breaker.
Matsko teaches in a similar field of endeavor of circuit breakers including separable contacts, that a circuit breaker (fig.1) being a molded case circuit breaker (column 1 lines 24-25, Molded case circuit breakers include a pair of separable contacts per phase) or an air circuit breaker. Additionally, Matsko also teaches a primary side of the energy converter (e.g. primary side of current transformers (CTs) 20) (fig.1) being connected to the electrical circuit (e.g. circuit where current 15 flows) (fig.1) that is to be protected by interrupting the current (column 2 lines 63-64, movement between a closed position and an open position in order to switch one or more electrical currents) in an event of at least one of current (column 3 lines 2-4, trip circuit 18 includes sensors, such as current transformers (CTs) 20, for sensing the line and ground electrical currents) and current-time period limit values being exceeded (column 1 lines 32-34, Upon sensing an overcurrent condition, the trip mechanism trips the operating mechanism to a trip state which moves the separable contacts to their open position).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the case and power input to energy converter to come from the circuit to be protected in Farag, as taught by Matsko, as it 
Regarding claim 2, Farag and Matsko teach the circuit breaker of claim 1, wherein a conductor (Farag, e.g. conductor from AC PWR) (fig.3B) (Matsko, e.g. conductor connecting 12 and 14) (fig.1) of the electrical circuit forms the primary side of the energy converter (Farag, implicit, as seen in figs.1&3B) (also refer to column 13 lines 34-36, supplies … from the motor circuit) (Matsko, fig.1).
Regarding claim 3, Farag and Matsko teach the circuit breaker of claim 1, wherein the choke is arranged at a first spatial distance (Farag, e.g. choke Z1 in power supply 120 is arranged at a distance from secondary winding of CPT101) (figs.1&3D) from the energy converter (implicit).
Regarding claim 4, Farag and Matsko teach the circuit breaker of claim 1, wherein the choke is arranged horizontally (Farag, e.g. choke Z1 is arranged horizontally) (fig.3D) with respect to a primary conductor (Farag, e.g. primary of CPT101) (fig.1).
Regarding claim 12, Farag and Matsko teach the circuit breaker of claim 1, wherein the secondary- side output of the energy converter is connected to a low-pass filter (Farag, i.e. capacitors C302-306) (fig.3D), an output of the low-pass filter (Farag, e.g. output of C302 connected to Z1) (fig.3D) being connected to the at least one control unit via the choke (Farag, e.g. output of C302 is connected to VDD of control unit 123 via choke Z1 and other components) (fig.3D).
Regarding claim 13, Farag and Matsko teach the circuit breaker of claim 12, wherein the low-pass filter has a capacitor (Farag, i.e. capacitor C302) (fig.3D).
Regarding claim 16, Farag and Matsko teach the circuit breaker of claim 1, wherein an overvoltage protection element (Farag, i.e. metal oxide varistor) (fig.3D) is connected in parallel with the secondary-side output of the energy converter (Farag, Implicit, parallel connection as seen in fig.3D).
Regarding claim 17, Farag and Matsko teach a second inductor (Farag, i.e. choke Z2) (fig.3D) for a low-pass filter (Farag, column 13 lines 36-39, Chokes Z1-4 … provide noise filtering) connected to the secondary-side output of the energy converter (Farag, implicit, as seen in figs.1&3D) of claim 1 (implicit).
Regarding claim 18, Farag and Matsko teach the circuit breaker of 3, wherein a core of the energy converter (Farag, e.g. core of CPT101, where CPT101 supplies the power supply circuit) (figs.1&3D) and a core of the choke (Farag, e.g. core of choke Z1, where Z1 provides filtering) (fig.3D) are magnetically and electrically isolated from one another (Farag, implicit, the energy converter and the choke cores must be separate both magnetically and electrically to perform the functions as cited).
Regarding claim 21, Farag and Matsko teach the circuit breaker of claim 1, wherein the choke is directly connected with a secondary side output terminal of the energy converter (Farag, e.g. power supply 120 is directly connected to a secondary side output terminal; Hence choke Z1 is directly connected too) (figs.1&3D) and one of the inputs of the at least one control unit (Farag, e.g. +5V dc to control unit 123) (figs.1&3D).

Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Farag (US5448442) and Matsko (US5926355A), and further in view of Kwon (US20180151285A1). 
Regarding claim 5, Farag and Matsko teach the circuit breaker of claim 1.
Farag and Matsko do not teach that the choke includes a magnetic powder core.
However, Kwon discloses, wired-wound type powder inductor, (fig. 2, para 0032-0034: magnetic powder flakes contained in the first and second core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Farag and Matsko with Kwon to use magnetic powder flakes for the cores, in order the increase the inductance of the inductor.
Regarding claim 6, Farag, Matsko and Kwon teach the circuit breaker of claim 5.
Farag, Matsko and Kwon do not teach that the magnetic powder core is closed.
However, Kwon further discloses, wired-wound type powder inductor (fig. 2; para 0034, i.e. 1a and 1b closed/coupled to each other after being separately formed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Farag, Matsko and Kwon, with Kwon to ensure proper closing of separately formed cores to eliminate loss of magnetic flux.
Regarding claim 7, Farag, Matsko and Kwon teach the circuit breaker of claim 5.
Farag, Matsko and Kwon do not teach that the magnetic powder core comprises Fe, Fe/Ni alloys or ferrite. 
However, Kwon discloses, wired-wound type powder inductor (see, para 0029: the metal core maybe formed of a Fe--Si based alloy, but the metal core is not particularly limited thereto).

Regarding claim 8, Farag, Matsko and Kwon teach the circuit breaker of claim 5.
Farag, Matsko and Kwon do not teach that the magnetic powder core is a toroidal core, a U- shaped half-core or E-shaped half-core implemented twice or with a terminating I-shaped connecting core.
 However, Kwon further discloses, wired-wound type powder inductor (see, fig. 7A, 71a and 71b; para 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Farag, Matsko and Kwon, with Kwon to choose and design parts of cores shaped in the claimed manner so as to, strengthen coupling strength between the first and second bodies.
Regarding claim 9, Farag and Matsko teach the circuit breaker of claim 1.
Farag and Matsko do not teach that the choke includes a magnetic core composed of a high--permeability material.
However, Kwon discloses, wired-wound type powder inductor (see, para 0057: the wire-wound type inductor described above may have high permeability, the magnetic powder flakes in the core). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Farag and Matsko with Kwon, to choose 
Regarding claim 10, Farag, Matsko and Kwon teach the circuit breaker of claim 9.
Farag, Matsko and Kwon do not teach that the high-permeability material comprises ferrite, nanocrystalline strip or electrical sheet.
However, Kwon discloses, wired-wound type powder inductor (see, para 0029: the metal core maybe formed of a Fe--Si based alloy, but the metal core is not particularly limited thereto).
Therefore, although Kwon’s core maybe made of Fe-Si alloy materials, and did not specifically state “Fe, Fe/Ni alloys or ferrite”, any combination of metal may be used in the alloy core formation to produce a desired effect as recognized by Kwon.
Regarding claim 11, Farag, Matsko and Kwon teach the circuit breaker of claim 9.
Farag, Matsko and Kwon do not teach that the magnetic core has an air gap.
However, Kwon discloses, wired-wound type powder inductor (see, para 0057: disposing the magnetic powder flakes having shape magnetic anisotropy in the core). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Farag, Matsko and Kwon, with Kwon to choose a high permeable material, which are orientated in certain pattern, similar to the earth geographical formation that allows aeration/breathing and prevents heat generation, and these air gaps occurs due to iron crystals solidification process.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Farag (US5448442) and Matsko (US5926355A), and further in view of Zehetbauer (US20170257089A1).
Regarding claim 14, Farag and Matsko teach the circuit breaker of claim 13.
Farag and Matsko does not teach the capacitor is connected in series with a resistor.
Zehetbauer teaches in a similar field of endeavor of circuit breaker (abstract, electronic switching element), that it is conventional to have a low pass filter (e.g. circuit comprising R1, R2 and C1) (fig.3) on a secondary-side of transformer (i.e. W2) (fig.3) wherein the capacitor is connected in series with a resistor (i.e. resistor R1) (fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Farag and Matsko, with Zehetbauer, to include low-pass filter with a series resistor in the circuit to provide robustness in suppressing transient coupled interference.
Regarding claim 15, Farag and Matsko teach the circuit breaker of claim 13.
Farag and Matsko do not teach a resistor is connected in parallel with the capacitor.
Zehetbauer teaches in a similar field of endeavor of circuit breaker (abstract, electronic switching element), that it is conventional to have a low pass filter (e.g. circuit comprising R1, R2 and C1) (fig.3) on a secondary-side of transformer (i.e. W2) (fig.3) wherein a resistor (i.e. resistor R2) (fig.3) is connected in parallel (implicit, as seen in fig.3) with a capacitor (i.e. capacitor C1) (fig.3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Farag and Matsko, with Zehetbauer, to 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable Farag (US5448442) and Matsko (US5926355A), and further in view of Helble (DE102013100246A1; Translation attached).
Regarding claim 19, Farag and Matsko teach the circuit breaker of claim 2.
Farag and Matsko do not teach that the choke is arranged such that an area enclosed by a choke core is arranged parallel to a primary conductor of the primary side.
Helble teaches in a similar field of endeavor of circuit breakers, that it is conventional to have a choke arrangement such that an area enclosed by a choke core is arranged parallel to a primary conductor of the primary side (page 4, current-compensated choke and the measuring current transformer are arranged side by side in an upright orientation so that their horizontal central or central axes coincide or are aligned in parallel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the parallel arrangement in Farag and Matsko, as taught by Helble, as it provides the advantage of compact footprint on the circuit board.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borgwardt (US11152778B2) (fig.1) and Yee (US6710988B1) figs.1&2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/17/2022

/Scott Bauer/Primary Examiner, Art Unit 2839